238 S.W.3d 742 (2007)
Elbert McDANIEL, Appellant,
v.
GENERAL MOTORS CORPORATION and Treasurer of Missouri as Custodian of Second Injury Fund, Respondents.
No. ED 89782.
Missouri Court of Appeals, Eastern District, Division Three.
November 13, 2007.
Ray A. Gerritzen, Saint Louis, MO, for Appellant.
Daniel J. Harlan, General Motors Corporation, Saint Charles, MO, Jeremiah W. (Jay) Nixon, Atty. Gen., Barbara L. Toepke, Assistant Attorney General, Saint Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Elbert McDaniel appeals two awards by the Labor and Industrial Relations Commission *743 ("Commission"), one relating to a lower back injury and one relating to a condition in McDaniel's knees. McDaniel appeals the award relating to his lower back injury finding that he did not suffer an injury by occupational disease, finding that the injury caused him 10 percent permanent partial disability, denying future medical expenses, and assessing no liability to the Second Injury Fund. McDaniel also appeals the award denying him worker's compensation benefits for the condition in his knees. We find that the Commission did not err in affirming and adopting the Administrative Law Judge's awards.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The awards are affirmed under Rule 84.16(b).